Citation Nr: 1745810	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than February 4, 2009 for the grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active duty service from March 1968 to March 1973.  The Veteran died in January 2016.  The Appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As discussed below, the Board has advanced this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran, in a VA Form 9 received in November 2013, declined a Board hearing in lieu of a "personal hearing before the DRO."  For the Appellant's understanding, a DRO is a Decision Review Officer, a senior claims employee at a VA Regional Office.  

As noted above, the Veteran died in January 2016.  VA did not schedule the Veteran's DRO hearing before he died.

VA substituted the Appellant in February 2016.  The Appellant, in a statement received in February 2016, stated that she is continuing her husband's appeal because she wanted to "honor [his] wishes."  Notwithstanding this, the Appellant also requested to "appear before" the Board and to "talk with the Board" ... "in person" in a statement received in August 2016.  Therefore, the Board called the Appellant on October 4, 2017 to explain the differences between a DRO and Board hearing and to clarify her desire.  

The Appellant, informed of differences and the procedural history of the case, elected to have a DRO hearing, as her husband had elected, and as documented in the claims file.  Remand is therefore warranted to schedule the DRO hearing.

Additionally, based on the evidence submitted in July 2017, and confirmed during the October 4, 2017 telephone call, the Board is advancing the Veteran's appeal on the docket pursuant to 38 C.F.R. § 20.900.  As documented in the claims file, the Appellant is experiencing severe financial hardship, including the loss of her home and job.

Accordingly, the case is REMANDED for the following action:

1. Prepare an audit of all payments (amounts paid and dates of payment) made to the Veteran from January 1, 2006 until his death in January 2016, i.e., a period of 10 years.  Please highlight any lump sum payment made after VA granted service connection for bipolar disorder in January 2012.

2. Send the audit to the Appellant.  The Appellant has consistently maintained that VA has only paid a portion of what it owed the Veteran, and the Board believes this will facilitate the appeal. 

3. After completing the action above, give the Appellant 30 days to review the audit results and then schedule a DRO hearing at the Nashville RO for the Appellant.  Then follow all appropriate appellate proceedings. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




